United States Heating Oil Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended May 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (112,867) Unrealized Gain (Loss) on Market Value of Futures 1,504,495 Interest Income 1,046 Total Income (Loss) $ 1,392,674 Expenses Investment Advisory Fee $ 3,402 Brokerage Commissions 681 NYMEX License Fee 137 Non-interested Directors' Fees and Expenses 38 Prepaid Insurance Expense 12 Other Expenses 8,525 Total Expenses 12,795 Expense Waiver (7,674) Net Expenses $ 5,121 Net Gain (Loss) $ 1,387,553 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 5/1/09 $ 5,990,936 Net Gain (Loss) 1,387,553 Net Asset Value End of Period $ 7,378,489 Net Asset Value Per Unit (300,000 Units) $ 24.59 To the Limited Partners of United States Heating Oil Fund,
